Citation Nr: 1315724	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  10-12 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to service connection for residuals of catarrhal fever.

2.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD), chronic bronchitis, and/or pulmonary granuloma. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active military service from November 1942 to June 1948.

These matters come before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  

These matters were previously before the Board in March 2012 and were remanded for further development.  They have now returned to the Board for further appellate consideration. 

During the pendency of the appeal, the Appeals Management Center (AMC) granted the Veteran service connection for bilateral hearing loss disability, tinnitus, sinusitis, and actinic porokeratosis claimed as urticara and eczema.  Thus, there remains no issue for appellate consideration with regard to those disabilities. 
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a respiratory disability (to include chronic obstructive pulmonary disease, chronic bronchitis, and/or pulmonary granuloma) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDING OF FACT

There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has residuals of his catarrhal fever in service.  



CONCLUSION OF LAW

Residuals of catarrhal fever were not incurred in, or aggravated by, active service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in July 2008.

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes service treatment records (STRs), VA and private medical records, and the statements of the Veteran in support of his claim.

A VA opinion was obtained in March 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner stated that it would be speculation to comment on what relationship the Veteran's catarrhal fever in service had on his current sinusitis.  As discussed in further detail below, catarrhal fever is not a disease but a symptom of a disease or infectious process, such a sinusitis.  As the Veteran was granted service connection for sinusitis in November 2012, the Board finds that a remand for a further medical opinion is not warranted and would serve no useful purpose.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease", whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).  Organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2002). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran avers that he has residuals of catarrhal fever due to service.  Catarrhal is defined as "of the nature of or pertaining to catarrh."  Catarrh is defined as "inflammation of a mucous membrane, especially in the air passages of the head and throat, with a free discharge of mucus.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  A March 2013 VA examination report addendum reflects the term "catarrhal fever" is an archaic term which was previously used to refer to a runny nose, and typically a common cold.

The Veteran's STRs reflect that on February 10, 1943, he was diagnosed with typhus fever.  By February 27, 1943, he was "free from all symptoms".  He was discharged as "recovered" on March 3, 1943.  The Board notes that the diagnosis was "typhus fever" however; the Veteran's 1948 separation examination report lists a history of "Cat. Fever" on February 10, 1943.  Assuming arguendo that the February 10, 1943 illness was catarrhal fever rather than typhus fever, the Veteran was still shown to have recovered and to be symptom free upon discharge from the medical facility in 1943.  

The Veteran's STRs also reflect that in May 1944, he was admitted with signs and symptoms and usual findings of catarrhal fever.  The treatment was "symptomatic", he "recovered" and was discharged.  

The Veteran's 1948 report of medical examination for separation purposes, dated in June 1948, reflects that his nose and sinuses were normal upon separation. 

The Veteran does not have a current diagnosis of catarrhal fever or a diagnosis of any residuals of catarrhal fever.  As noted above, his STRs reflect that he recovered from it in 1944.

As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for residuals of catarrhal fever is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that compensation may only be awarded to an applicant who has a disability existing on the date of the application, not for a past disability). 

The Board also notes that the Veteran is service connected for sinusitis.  Sinusitis is an inflammation of the sinus, usually a paranasal sinus; it may be purulent or nonpurulent.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  A June 2012 VA examination report reflects that the Veteran reported near constant sinusitis with purulent discharge.  The June 2012 VA examiner noted that the Veteran had chronic sinus symptoms manifested mainly by "post nasal drip" or "catarrah [sic]."

In essence, the VA clinical opinion and the definition of catarrhal, reflect that it is not a specific disease but a fever with mucous or sputum production.  Catarrhal is not a condition itself, but a symptom of another condition such as a cold, infection, or allergy. 

The Board finds that the evidence of record is against a finding that the Veteran has residuals of catarrhal fever which he had in service, and that even if he had any such residuals, they would be the same symptoms which are considered as manifestations of his sinusitis, for which he is service connected.  

The Board notes that the Veteran has alleged exposure to ionizing radiation in service; however residuals of catarrhal fever are not a disease specific to radiation-exposed veteran's under 38 C.F.R. § 3.309 or a radiogenic disease under 38 C.F.R. § 3.11; moreover, there is no competent indication of such in the record.  

There is no competent credible evidence of record that the Veteran has residuals of catarrhal fever, separate and apart from sinusitis symptoms, and the Veteran has not been shown to be competent to distinguish any such symptoms.  While he is competent to state that he has congestion, a runny nose, or discharge, he has not been shown to have the experience, training, or education, necessary to distinguish sinusitis from other infections of the head and nose, or to state that any mucus or sputum discharge is due to a disability other than sinusitis.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2012), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for residuals of catarrhal fever is denied.


REMAND

In it March 2012 Remand, the Board directed that the Veteran be afforded a VA examination for respiratory disabilities because the VA out-patient treatment reports noted current lung and respiratory disabilities.  June 2012 and March 2013 VA examination reports are of record; however, the Board finds that they are inadequate. 

The Veteran has been diagnosed with COPD; however, the VA examination report does not provide any opinion as to whether it is as likely as not (50 percent or greater) that the Veteran's COPD is causally related to service.  In this regard, the Board notes that the Veteran's STRs are negative for any complaints of, or findings of, COPD.  A private medical record from August 2001 reflects that the Veteran was 77 years old and had an abnormal chest x-ray while undergoing a routine physical.  He denied any previous pulmonary difficulties.  It was noted that he smoked 1 1/2 packs per day for 28 years and had stopped smoking 26 years earlier, around age 51 or in approximately 1975.  The Veteran reported an occasional morning nonproductive cough which he felt was secondary to his sinuses.  The Veteran was subsequently diagnosed with COPD.  Because the Board previously remanded the issue of entitlement to a respiratory disability in March 2012 for a VA examination, an adequate opinion is needed.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran has also been diagnosed with pulmonary granuloma.  The June 2012 examiner noted that his granuloma is "most likely from repeated evaluations associated with exposure to TB [Tuberculosis].  Since veteran served in South East Asia, including occupation of mainland Japan, as well as China and other areas in the Far East, there were many opportunities for possible exposure to TB.  Therefore it is as least as likely as not (50 percent probability) related to active military service."  The Board finds that this opinion is based on a flawed history.  First, there is no evidence of record that the Veteran was exposed to TB in service.  The only evidence contemporaneous to service of possible TB exposure was actually that the Veteran may have been exposed prior to service; the Veteran's report of medical history for enlistment purposes reflects that his grandfather had TB.  The Veteran's 1942 photo fluoroscopic examination of the chest was negative.  Second, a post-service clinical record reflects that the Veteran reported no family history of [TB].  If the Veteran would have had TB at some time, the Board finds that it would reasonably have been noted on the medical history.  Third, the Veteran was hospitalized post-service for back complaints from December 1951 to February 1952, more than three years after separation from service.  At that time, a chest x-ray was normal.  (See December 1951 and February 1952 records.)  Fourth, a post-service May 1952 VA examination report reflects that the Veteran's fluoroscopy of the chest was negative.  Fifth, the examiner's rationale is based on the Veteran's residence in Asia; however, the record reflects that the Veteran served in Asia for less than three years of active service, but subsequently lived there, as a civilian, for possibly a decade or more; the examiner failed to address the Veteran's post-service extended residency in Asia.  Sixth, there is no clinical evidence of record that the Veteran has ever been exposed to TB or had TB, and he, himself, has stated that he does not know if he was ever exposed.  In sum, the opinion is based on pure speculation without consideration of the clinical evidence of record; thus, it is inadequate.

The Board finds that a VA opinion by a pulmonologist as to whether it is as likely as not that the Veteran has a current chronic respiratory disability (to include chronic bronchitis, COPD, and/or pulmonary granuloma) causally related to active service would be useful to the Board in adjudicating the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request a pulmonologist, or another competent respiratory clinician, to provide a supplemental opinion as to whether it is as likely as not (50 percent or greater) that the Veteran has a current respiratory disability (to include chronic bronchitis, COPD, and/or pulmonary granuloma) causally related to active service.  The examiner should consider the entire claims file to include the following: 
a.) the Veteran's smoking history of 1 1/2 packs per day for 28 years (See August 2001 private record), b.) the Veteran's report of medical history for enlistment purposes which reflects that his grandfather had TB, c) the Veteran's 1942 negative photo fluoroscopic examination of the chest, d.) the Veteran's 1948 separation examination, e.) the post-service December 1951 and February 1952 records which reflect that a chest x-ray was normal, f.) the May 1952 VA examination which reflects that a fluoroscopy of the chest was negative, and g.) the Veteran's statement that he does not know if he was ever exposed to TB.  

Any opinion expressed should be accompanied by a complete rationale, and should include consideration of the above noted evidence.  

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue of entitlement to service connection for a respiratory disability, (to include chronic obstructive pulmonary disease, chronic bronchitis, and/or pulmonary granuloma) on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


